Title: To John Adams from William Stephens Smith, 3 December 1790
From: Smith, William Stephens
To: Adams, John



Dear Sir—
New york December 3d. 1790.

Permit me to introduce to your acquaintance Mr. Blodget, tho’ I believe you may recollect seeing him in London—he will present himself to the President being charged with the prosecution of a plan relative to the building of the fœderal City, he is a young man of great property and supported in his project by most undoubted security, he will if you give him an oppertunity communicate his intentions out of civility and respect for your Character and station but has not the most distant wish, that you should in any manner interest yourself in the business, but as it will doubtless become a matter of conversation, your Knowing from himself the principles of his project will be sufficient master of the subject to say When it is mentioned what you think of it, founding your observations on the experience of the project the Genius of a Boston Lad, &  the effect it will have on the public purse—you will oblige me by telling him I have written to you on the subject as I promised him I would, & as a young rising genius, I think him at least entitled to smiles and protection, remember me to Mrs: Adams Mr. Thomas & Kiss my dear boy for me
I am Dr. Sir—yours sincerely
W: S: Smith